UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          12/23/2019
TYREIK WILLIAMS,
            Plaintiff,                             18-cv-5175 (VSB)
-against-                                          ORDER CANCELLING CONFERENCE
NEW YORK CITY DEPARTMENT OF
CORRECTIONS, et al.,

            Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

       In light of the Telephone Conference scheduled for Wednesday, February 5, 2020 at

10:00 a.m. the Status Conference scheduled for January 8, 2020 is hereby cancelled.

      The Clerk of Court is requested to mail a copy of this order to the Plaintiff.

        SO ORDERED.

Dated: December 23, 2019
       New York, New York
                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge
